      Case 4:12-cr-00503 Document 242 Filed on 03/01/21 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 01, 2021
                  IN THE UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA,                 §
                                          §
                    Plaintiff,            §
                                          §
VS.                                       §      CRIMINAL ACTION NO. H-12-503
                                          §      CIVIL ACTION NO. H-21-662
                                          §
JASON GANDY,                              §
                                          §
                    Defendant.            §

                                 ORDER TO RESPOND

       The defendant has moved under 28 USC § 2255 to vacate his sentence. The United

States must answer the motion by May 3, 2021..


             SIGNED on March 1, 2021, at Houston, Texas.


                                              ______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge
